 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:19-CR-00180-GEB
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; ORDER
14   GARY KEITH OSTERHOUT,                        DATE: January 30, 2020
                                                  TIME: 9:00 a.m.
15                                  Defendant.    COURT: Hon. Garland E. Burrell, Jr.
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status conference on January 30,

21 2020. On January 9, 2020, the Court sua sponte moved the status conference to May 7,

22 2020.

23         2.     By this stipulation, the defendant now moves to continue the status

24 conference until May 7, 2020, and to exclude time between January 30, 2020, and May 7,

25 2020, under Local Code T4.

26         3.     The parties agree and stipulate, and request that the Court find the

27 following:

28                a)      The government has represented that the discovery associated with


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        this case includes over a hundred pages of investigative reports. This discovery has

 2        been produced directly to the defendant’s counsel. Additionally, the United States

 3        is producing several hours of audio and video recordings that defense counsel needs

 4        time to review.

 5               b)      Defense counsel desires additional time to review the discovery,

 6        conduct research into the case, to discuss the case with his client, and otherwise

 7        prepare for trial in this matter.

 8               c)      Counsel for defendant believes that failure to grant the above-

 9        requested continuance would deny his the reasonable time necessary for effective

10        preparation, taking into account the exercise of due diligence.

11               d)      The government does not object to the continuance.

12               e)      Based on the above-stated findings, the ends of justice served by

13        continuing the case as requested outweigh the interest of the public and the

14        defendant in a trial within the original date prescribed by the Speedy Trial Act.

15               f)      For the purpose of computing time under the Speedy Trial Act, 18

16        U.S.C. § 3161, et seq., within which trial must commence, the time period of

17        January 30, 2020, to May 7, 2020, inclusive, is deemed excludable pursuant to 18

18        U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

19        granted by the Court at defendant’s request on the basis of the Court’s finding that

20        the ends of justice served by taking such action outweigh the best interest of the

21        public and the defendant in a speedy trial.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         4.     Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5    Dated: January 16, 2020                             MCGREGOR W. SCOTT
                                                         United States Attorney
6

7                                                        /s/ JUSTIN L. LEE
                                                         JUSTIN L. LEE
8                                                        Assistant United States Attorney
9
     Dated: January 16, 2020                             /s/ JONATHAN GONZALES
10                                                       JONATHAN GONZALES
                                                         Counsel for Defendant
11
                                                         GARY KEITH OSTERHOUT
12

13                                               ORDER
14        IT IS SO ORDERED.
15

16 DATED: January 21, 2020

17

18

19                                           _______________________________________
                                             MORRISON C. ENGLAND, JR.
20                                           UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME           3
     PERIODS UNDER SPEEDY TRIAL ACT
